     Case 3:20-cv-02003-JLS-BLM Document 8 Filed 03/11/21 PageID.31 Page 1 of 2



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                              Case No.: 20-cv-2003-JLS(BLM)
11   JULISSA COTA, individually and on behalf of
     all others similarly situated,
12                                                            ORDER VACATING TELEPHONIC
                                             Plaintiff,       CONFERENCE CALL AND GRANTING
13                                                            JOINT MOTION TO CONTINUE
     v.                                                       SETTLEMENT DISPOSITION
14
                                                              CONFERENCE
     DZINE, INC., a California corporation; and
15   DOES 1 to 10, inclusive,
                                                              [ECF NO. 7]
16                                       Defendants.
17

18

19          On March 10, 2021, the parties filed a Joint Motion to Continue the telephonic hearing
20   set for March 11, 2021. ECF No. 7. The parties seek to continue the hearing scheduled for
21   March 11, 2021 until March 31, 2021. Id. In support, the parties state that they “are working
22   to finalize the last details of settlement”. Id.
23          Good cause appearing, the parties’ motion is GRANTED.               The telephonic hearing
24   currently scheduled for March 11, 2021 is hereby vacated and the Settlement Disposition
25   Conference is CONTINUED to April 5, 2021 at 2:00 p.m. No later than March 31, 2021,
26   Plaintiff is ordered to file her voluntary dismissal of the case or a stipulation for dismissal
27   pursuant to Rule 41 of the Federal Rules of Civil Procedure. If Plaintiff files a stipulation for
28   dismissal, a proposed order on the stipulation for dismissal must be e-mailed to the district

                                                          1
                                                                                       20cv2003-JLS(BLM)
     Case 3:20-cv-02003-JLS-BLM Document 8 Filed 03/11/21 PageID.32 Page 2 of 2



1    judge’s chambers1 on the same day. If the signed stipulation for dismissal or voluntary dismissal

2    is timely filed, the parties and attorneys are not required to make any further appearances before

3    Judge Major.

4           If the fully executed stipulation for dismissal or voluntary dismissal is not filed by March

5    31, 2021, then Plaintiff’s counsel of record is required to appear in person for a Settlement

6    Disposition Conference. The Settlement Disposition Conference will be held on April 5, 2021

7    at 2:00 p.m. in Courtroom 4C.          If counsel of record for Plaintiff fails to appear at the

8    Settlement Disposition Conference, or Plaintiff fails to file the voluntary dismissal or stipulation

9    for dismissal in a timely manner, the Court will issue an order to show cause why sanctions

10   should not be imposed for failing to comply with this Order.

11          IT IS SO ORDERED.

12   Dated: 3/11/2021

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27     The proposed order shall be e-mailed pursuant to section 2(h) of the United States District
     Court for the Southern District of California's Electronic Case Filing Administrative Policies and
28   Procedures Manual, available at www.casd.uscourts.gov.

                                                      2
                                                                                       20cv2003-JLS(BLM)
